No. 95-3975



United States of America,   *
                                      *
                    Appellee,         *
                                      *    Appeal from the United States
         v.                           *    District Court for the
                                      *    District of Minnesota.
Courtney Cortese Bolden,    *
                                      *
                   Appellant.         *



                         Submitted:    June 11, 1996

                         Filed:    August 9, 1996


Before BEAM and HEANEY, Circuit Judges, and BOGUE,* District Judge.



HEANEY, Circuit Judge.


     Courtney Cortese Bolden appeals his jury conviction of aiding and
abetting with intent to distribute cocaine in violation of 21 U.S.C. §
841(a)(1) and 18 U.S.C. § 2.    Bolden argues that the district court erred
by precluding the introduction of evidence that would have supported a
coercion instruction.    We affirm.


                                      I.


     On June 6, 1995, Bolden and co-defendants Stephen Edwards and
Lawrence Welch were charged in a two-count indictment.         Count I charged
each defendant with aiding and abetting the possession with intent to
distribute approximately 908 grams of cocaine.      Count II




     *
     The Honorable Andrew B. Bogue, Senior District Judge for the
District of South Dakota, sitting by designation.
charged each defendant with conspiracy to possess with intent to distribute
and to distribute cocaine.


     After his arrest, Bolden told a police officer that he was "getting
chump change for transporting dope for two males" who he would not identify
because they would kill him if they found out that he snitched on them.
After the officer advised Bolden that the police already had Stephen
Edwards and a fourth suspect in custody, Bolden responded, "I want to tell
you guys everything but they'll kill me, I'm telling you, they'll kill me."



     Prior     to   trial,   Bolden   moved   to    suppress   his   statements.   A
magistrate judge held a hearing on the motion and recommended that Bolden's
suppression motion be denied.         The district court adopted the report and
recommendation.


     Bolden and Edwards were tried together.             The government introduced
only the portion of Bolden's statement in which Bolden admitted "getting
chump change for transporting dope."               Bolden sought to introduce the
remainder of his statement on the theory that it was substantially
exculpatory.   The government objected to its admission on the ground that
it was not relevant to Bolden's defense.             Edwards also objected to the
introduction of the entire statement as violative of his Sixth Amendment
right to confrontation under Bruton v. United States, 391 U.S. 123 (1968).1
The trial court ruled that the excluded portion of the statement was not
substantially exculpatory to Bolden and permitted the introduction of the
redacted statement without the balance of the statement.




       1
       Under Bruton, admission of a hearsay statement made by a
defendant that incriminates and is inadmissible as to a co-
defendant violates the Sixth Amendment confrontation right of the
co-defendant. 391 U.S. at 126. If an incriminating statement must
be admitted because of its exculpatory value to the declarant, the
confrontation problem is solved by severance of the co-defendants'
trials. United States v. Kaminski 692 F.2d 505, 522 (1982).

                                          2
        The jury found Bolden guilty of aiding and abetting the possession
with intent to distribute cocaine and acquitted him on the conspiracy
charge.    Bolden was sentenced to the statutory mandatory minimum of sixty
months imprisonment followed by four years of supervised release.


                                              II.


        Bolden   contends    that    the   district     court    erred     by   denying    the
introduction of the remainder of his statement.                He argues that the later
portion of his statement supported a defense of coercion and thus, it
should have been admitted as substantially exculpatory.                    We disagree.


        Rule 106 of the Federal Rules of Evidence provides:                "When a writing
or recorded statement or part thereof is introduced by a party, an adverse
party may require the introduction at that time of any other part or any
other     writing    or   recorded   statement       which    ought   in   fairness   to    be
considered contemporaneously with it."               Under this rule a defendant may
require that her entire confession be introduced if "admission of the
statement in its edited form distorts the meaning of the statement or
excludes information substantially exculpatory of the declarant."                     United
States v. Long, 900 F.2d 1270, 1279 (8th Cir. 1990) (quoting United States
v.   Kaminski,      692 F.2d 505,   522   (8th    Cir.    1982)).      When   reviewing
evidentiary rulings, this court must give substantial deference to the
district court's decisions on admissibility; we will find error only if the
district court clearly abused its discretion.                See United States v. Smith,
63 F.3d 766, 770 (8th Cir. 1985), cert. denied, 116 S. Ct. 744 (1996).


        No part of Bolden's statement suggests that he transported cocaine
as a result of coercion.         A coercion defense requires both a well-grounded
apprehension that immediate death or serious bodily injury will result if
the criminal act is not committed and an




                                              3
inability to escape the death or injury feared or to notify the authorities
before carrying out the crime.          United States v. Logan, 49 F.3d 352, 359
(8th Cir. 1995).       Bolden's expressed fear of "snitching" in the second part
of his statement does not relate to any hesitancy on his part to commit a
criminal      act, but rather only to his fear of cooperating with law
enforcement.         In fact, the portion of his statement introduced by the
government reveals his actual motivation for his criminal activity:             Bolden
transported the drugs in exchange for money, albeit for an amount that he
later felt had not made the risk worthwhile.


        The admission of Bolden's redacted statement did not exclude
information that was substantially exculpatory, and the district court did
not   abuse    its    discretion   by   admitting   only   the   redacted   statement.
Accordingly, we affirm Bolden's conviction.


      A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            4